1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   CALVIN HOLT,                                    )   Case No.: 1:19-cv-00772-NONE-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER ADOPTING FINDINGS AND
13          v.                                           RECOMMENDATION
                                                     )
14                                                   )   (Doc. No. 39)
     W. GARDNER,
                                                     )
15                                                   )
                    Defendant.                       )
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Calvin Holt is appearing pro se in this civil rights action pursuant to 42 U.S.C. § 1983.
19   This matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and
20   Local Rule 302.
21          On January 10, 2020, the assigned magistrate judge issued findings and recommendation
22   recommending the action be dismissed due to plaintiff’s failure to state a cognizable claim for relief.
23   (Doc. No. 39.) The findings and recommendations were served on plaintiff and contained notice that
24   objections were due within twenty-one (21) days. (Id.) Plaintiff filed objections on February 10,
25   2020. (Doc. No. 41.)
26          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this court
27   has conducted a de novo review of this case. Having carefully reviewed the entire file, including
28   plaintiff’s objections, the court finds the findings and recommendations to be supported by the record
                                                         1
1    and proper analysis. The findings and recommendations correctly conclude that all of plaintiffs’

2    claims, which concern various instances in which plaintiff alleges his mail (possibly including some

3    legal mail) was improperly handled, fail to plausibly allege constitutional violations.

4           In his objections, plaintiff argues, inter alia, that his state law claims were not analyzed and/or

5    considered. (Id.) However, plaintiff is advised that although the court may exercise supplemental

6    jurisdiction over state law claims, plaintiff must first state at least one claim over which this court has

7    subject matter jurisdiction, such as a cognizable claim for relief under federal law. 28 U.S.C. §§ 1331,

8    1367. As stated in the findings and recommendations, plaintiff has failed to state a cognizable claim

9    for relief under federal law. Therefore, there is no reason to screen any purported state law claim(s).

10                  Accordingly,

11          1.      The January 10, 2020 findings and recommendations (Doc. No. 36) are adopted in full;

12                  and

13          2.      Because plaintiff was previously notified of the applicable legal standards and the

14                  deficiencies in his pleadings, the instant action is dismissed for failure to state a

15                  cognizable claim for relief without prejudice to plaintiff pursuing his state law claims in

16                  an action filed in state court.

17
18   IT IS SO ORDERED.

19      Dated:     February 25, 2020
20                                                       UNITED STATES DISTRICT JUDGE

21
22
23
24
25
26
27
28

                                                          2
